Argued October 27, 1936.
When this workmen's compensation case was here *Page 608 
before (115 Pa. Super. 250, 175 A. 298) we sent the record back for additional evidence which might throw light on who the employer insured under appellant's policy was and the employees covered by it, so that it might be determined whether the claimant's husband was one of the employees protected by the policy.
Additional evidence has been taken, resulting in an award and judgment for the claimant. The insurance carrier has again appealed.
We agree with the referee — whose findings were approved by the board — and the learned court below that the additional evidence thus taken warrants a finding that the policy insured the Oil City Conference of the Free Methodist Church, as respects its employees in the Tyrone District, and that it covered the ministers or pastors serving the churches in that district of the Conference. As claimant's husband was such a minister, serving three charges or churches, and was admittedly in the course of his employment when he was accidentally killed, his widow was entitled to compensation, enforceable under the policy issued by appellant: Act of June 2, 1915, P.L. 769, sec. 1.
The insurer was, of course, entitled to examine the books of the Conference, in the possession of its secretary, in connection with the claim presented by appellee, notwithstanding that it had disclaimed liability for its payment; but the refusal of the secretary to permit such examination, unjustified though it was, cannot injuriously affect the rights which had accrued to the claimant under the policy.
Judgment affirmed.
 *Page 1